The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/30/2021 has been entered.  Claims 1, 15 and 34-36 were amended.  New claims 40-47 were added.  Claims 1, 4, 6-17 and 20-47 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-17 and 20-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to include a droplet size from about 0.01 micron to less than 0.1 micron which is new matter.  Applicant argues support for this limitation is found on page 2, lines 22 and 23 which states a droplet particle size from about 0.01 micron to about 20 micron.  However, the droplet size range of 0.01 micron to less than 0.1 micron is not a part of the original disclosure.  The specification only supports droplet particle size from about 0.01-20 microns, 0.1-20 microns, 0.1-10 microns, 1-10 microns or 1-5 microns (page 4, lines 16-20).  Therefore, at the time of invention Applicant was not in possession of a droplet size range of about 0.01 micron to less than 0.1 micron.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009).
Applicant’s Invention
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid and 0.1-20% naturally or petroleum derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil and aromatic or paraffinic hydrocarbon, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 1).
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid and 0.1-20% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and water (claim 36).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Liu discloses stable emulsion formulations that include a mixture of polymeric surfactants which reduce instability (abstract).  The stable oil-in-water emulsions comprising an oil phase which comprises oil active ingredients, a continuous aqueous phase comprising water and water soluble ingredients and a surfactant mixture comprising an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid (Atlox 4912) and an EO-PO block copolymer polyalkylene glycol ether (Atlas G-5000) [0005-9; 0021-22].  Oil active ingredients include herbicides 2,4-D, dicamba and triclopyr [0014-15].  Oils used in the formulations include aromatic and paraffinic hydrocarbons, soybean oil, rapeseed oil, olive oil and other oils [0016].  Water soluble active are included in the aqueous phase and would inherently be dissolved in the phase [0019].  The formulations are prepared by preparing the aqueous phase by combining water-soluble ingredients with Atlas G-5000 and other optional ingredients, preparing the oil phase by mixing Atlox 4912 with oil active ingredients and slowly adding the oil phase into the aqueous phase until droplets 0.1-10um are formed [0023].  Formulations comprising an oil phase with 1-700 g/l (0.1-70%) triclopyr butoxyethyl ester, an aqueous phase comprising 100-990 g/L (10-99%) of water, 1-300 g/L (0.1-30%) salt of aminopyralid, 1-200 g/L (0.1-20%) ABA block copolymer and 1-200 g/L (0.1-20%) polyalkylene glycol ether are disclosed [0024-28].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu teach the presence of water-soluble actives, but does not specify 5-90% water-soluble derivatives of a pesticide. Liu teach a formulation comprising 3.1% salt of aminopyralid, and adjusting the amounts of the water-soluble pesticide to from 1-30% of the aqueous phase.  Therefore, one of ordinary skill would have been able to optimize the formulation to obtain 5% or more of the water-soluble ingredient.  Assuming equal parts of the oil phase and aqueous phase are used, formulations comprising up to 15% water-soluble active could be achieved.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Liu to make a stable oil-in-water concentrate comprising 5-15% water-soluble pesticide with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Liu and obtain stable emulsions comprising 5-15% water-soluble pesticide because Liu teach adjusting the amount of the water-soluble actives to up to 30% of the aqueous phase and assuming the ratio of oil to water phase is 1:1, the water-soluble active can be up to about 15% be weight of the emulsion.  

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Liu does not teach, suggest or motivate a person of ordinary skill to create an emulsion having the droplet size range of about 0.01 micron to less than 0.1 micron.  The Examiner is not persuaded by this argument because Liu teach that the typical droplets range from 0.1-10um however, the range is given as an example [0023].  MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, the proportions are so close that one skilled in the art would have expected the droplets to have the same properties.

Claims 6-14, 34, 35 and 40-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009) and Rodham et al. (US 2002/0025986; February 28,2002), as applied to claims 1, 4 and 36-39, in view of in view of Kramer et al. (US 2008/0207453; published date August 28, 2008).
Applicant’s Invention
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer and a AB block copolymer and 0.1-5% naturally or petroleum derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil and aromatic or paraffinic hydrocarbon, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and the pesticide is dissolved in water (claim 1).
Applicant claims an aqueous pesticide concentrate comprising 5-90% water soluble derivative of a pesticide, 0.1-20% surfactant which is a mixture of an ABA block copolymer and an AB block copolymer and 0.1-5% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and the pesticide is dissolved in water (claim 36).
Applicant claims an aqueous pesticide concentrate consisting essentially of 5-90% water soluble derivative of a pesticide selected from 2,4-D or dicamba, 0.1-20% surfactant and 0.1-5% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and the pesticide is dissolved in water (claim 42).
Applicant claims an aqueous pesticide concentrate consisting essentially of 5-90% water soluble derivative of a pesticide consisting of a water soluble auxinic herbicide salt, 0.1-20% surfactant and 0.1-5% naturally derived oil selected from a triglyceride fatty acid or monoester from vegetable oil, seed oil, animal oil or mixtures thereof, where the oil is dispersed as droplets having a size ranging from 0.01 to less than 0.1 um and the pesticide is dissolved in water (claim 45).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Liu are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 6-14, 34, 35, 40-43, 45 and 46, Liu does not teach the active is a water-soluble auxinic herbicide preferably 2, 4-D dimethyl ammonium salt or 2, 4-D choline salt.  With respect to claims 44 and 47, Liu does not teach the active is dicamba choline.  It is for this reason Kramer et al. is joined.  
Kramer et al. teach compounds formed by combining carboxylic herbicides with ammonium compounds which have less volatility (abstract).  Forming water soluble salts of 2, 4-D with dimethylamine where known to be more effective to control noxious vegetation but had volatility issues [0002].  To solve the volatility issue, the tetraalkylammonium and carboxylic acid herbicide are combined [0006].  The preferred herbicidal carboxylic acids include dicamba, 2, 4-D, triclopyr, glufosinate and glyphosate [0008].  Formulations may be formed into emulsions and include water, crop oil, petroleum naphtha and surfactants that include block copolymers of ethylene oxide and propylene oxide [0021].  The compounds formed include choline salts of 2, 4-D choline (Table I).  Examples include treatments with 2, 4-D dimethylamine which was effective against broadleaf weeds (Table II). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Liu and Kramer et al. are both directed to methods of improving herbicide emulsion formulations comprising water soluble 2, 4-D salts.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to include choline salt and/or dimethylammonium salt of 2,4-D or dicamba with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts and/or choline salts of 2, 4-D or dicamba since they are known to be water soluble and can be formulated into emulsions that are effective against noxious plants.  

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009).

Applicant’s Invention
Applicant claims method of reducing spray drift by applying an aqueous pesticide concentrate comprising 5-90% water-soluble pesticide, 0.1-20% surfactant and 0.1-20% naturally or petroleum derived oil, where the oil is dispersed as droplets having a size ranging from 0.01-20 um to a spray tank containing water and spraying the emulsion to control pests.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Liu discloses stable emulsion formulations that include a mixture of polymeric surfactants which reduce instability (abstract).  The stable oil-in-water emulsions comprising an oil phase which comprises oil active ingredients, a continuous aqueous phase comprising water and water soluble ingredients and a surfactant mixture comprising an ABA block copolymer having a hydrophilic portion of polyethylene oxide and hydrophobic portion of 12-hydroxystearic acid (Atlox 4912) and an EO-PO block copolymer polyalkylene glycol ether (Atlas G-5000) [0005-9; 0021-22].  Oil active ingredients include herbicides 2, 4-D, dicamba and triclopyr [0014-15].  Oils used in the formulations include aromatic and paraffinic hydrocarbons, soybean oil, rapeseed oil, olive oil and other oils [0016].  Water soluble active are included in the aqueous phase [0019].  The formulations are prepared by preparing the aqueous phase by combining water-soluble ingredients with Atlas G-5000 and other optional ingredients, preparing the oil phase by mixing Atlox 4912 with oil active ingredients and slowly adding the oil phase into the aqueous phase until droplets 0.1-10um are formed [0023].  Formulations comprising an oil phase with 1-700 g/l (0.1-70%) triclopyr butoxyethyl ester, an aqueous phase comprising 100-990 g/L (10-99%) of water, 1-300 g/L (0.1-30%) salt of aminopyralid, 1-200 g/L (0.1-20%) ABA block copolymer and 1-200 g/L (0.1-20%) polyalkylene glycol ether are disclosed [0024-28]. 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu does not specifically teach reducing spray drift, however, the emulsions are further diluted and added to formulations in a spray mixture for agricultural applications and pest management [0010].  Therefore, it would naturally follow that applying the formulation would necessarily reduce spray drift.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Liu and reduce spray drift with the aqueous pesticide with reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu to reduce spray drift because the emulsions are applied by spraying and Liu teach that the emulsion is stable which would necessarily reduce spray drift.  

Claims 20-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (US 2009/0062127; published March 5, 2009), as applied to claims 15-17 in view of Kramer et al. (US 2008/0207453; published date August 28, 2008).
Applicant’s Invention
Applicant claims method of reducing spray drift by applying an aqueous pesticide concentrate comprising 5-90% water soluble pesticide, 0.1-20% surfactant and 0.1-20% naturally or petroleum derived oil, where the oil is dispersed as droplets having a size ranging from 0.01-20 um to a spray tank containing water and spraying the emulsion to control pests.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Liu are addressed in the above rejection. 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Liu does not teach water-soluble salts of 2,4-D, preferably 2,4-D choline salt and 2,4-D dimethylammonium salt or the additional herbicide glyphosate.  It is for this reason that Kramer et al. is combined.  
Kramer et al. teach compounds formed by combining carboxylic herbicides with ammonium compounds which have less volatility (abstract).  Forming water soluble salts of 2, 4-D with dimethylamine were known to be more effective to control noxious vegetation but had volatility issues [0002].  To solve the volatility issue, tetraalkylammonium and carboxylic acid herbicide are combined [0006].  The preferred herbicidal carboxylic acids include dicamba, 2, 4-D, triclopyr, glufosinate and glyphosate [0008].  Formulations may be formed into emulsions and include water, crop oil, petroleum naphtha and surfactants that include block copolymers of ethylene oxide and propylene oxide [0021].  The compounds formed include 2, 4-D choline hydroxide (Table I).  Examples include treatments with 2, 4-D dimethylamine which was effective against broadleaf weeds (Table II).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Liu and Kramer et al. are both directed to methods of improving herbicide emulsion formulations comprising water soluble 2, 4-D salts.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to include 2,4-D choline salt and/or 2,4-D dimethyl ammonium salt with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts and/or choline salts of 2, 4-D since they are known to be water soluble and can be formulated into emulsions that are effective against noxious plants.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Liu and Kramer et al. to further add glyphosate dimethylammonium salt with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Liu and Kramer et al. to include dimethyl ammonium salts of glyphosate since Kramer et al. teach it is a water-soluble herbicide.  Adding an additional herbicide would have been prima facie obvious to one or ordinary skill seeking to make an herbicidal emulsion with a broader spectrum of properties.  

Conclusion

No claims allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617